File No. 33-30156 As filed with the Securities and Exchange Commission on April 15, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE [X] SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [X] Post-Effective Amendment No. 32 and/or REGISTRATION STATEMENT UNDER THE [X] INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 32 (Check appropriate box or boxes) OneAmerica(R) Funds, Inc. (Exact Name of Registrant) One American Square, Indianapolis, Indiana 46282 (Address of Principal Executive Offices) Insurance Company's Telephone Number: (317) 285-1877 Richard M. Ellery, Esq., One American Square, Indianapolis, Indiana 46282 (Name and Address of Agent for Service) Title of Securities Being Registered: Shares of common stock It is proposed that this filing will become effective (Check appropriate Space) immediately upon filing pursuant to paragraph (b) of Rule 485 X on May 1, 2011 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 this post-effective amendment designates a new effective date for a previously filed amendment. OneAmerica®Funds, Inc. Class O and Advisor Class Shares One American Square Indianapolis, Indiana 46282 (800) 249-6269 OneAmerica®Funds, Inc. (the “Fund”) is an open-end management investment company consisting of five (5) separate Portfolios: OneAmerica® Investment Grade Bond Portfolio OneAmerica® Money Market Portfolio OneAmerica® Socially Responsive Portfolio OneAmerica® Value Portfolio OneAmerica® Asset Director Portfolio Each Portfolio has its own investment objectives and policies, which are described later in this prospectus. This prospectus describes the Class O and Advisor Class shares of common stock of the Portfolios, which are sold only to separate accounts of American United Life Insurance Company®(“AUL” or “Investment Adviser”) that fund investments in variable life and variable annuity contracts issued by AUL. The separate accounts of AUL buy and sell shares of the Portfolios according to instructions given by owners or participants in the contracts. The rights of owners and participants are described in the contracts or the certificates for those contracts and in the prospectus for the contracts. This prospectus should be read in conjunction with the separate account’s prospectus describing the contracts. Please read both prospectuses and retain them for future reference. Neither the SEC nor any state securities commission has approved or disapproved these securities or found that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. May 1, 2011 Description Page Summary Sections Investment Grade Bond Portfolio 3 Money Market Portfolio 5 Socially Responsive Portfolio 7 Value Portfolio 10 Asset Director Portfolio 12 Additional Information Regarding Investment Objectives and Principal Investment Strategies 15 Investments & Investment Strategies 15 Investment Grade Bond Portfolio 16 Socially Responsive Portfolio 16 Value Portfolio 16 Asset Director Portfolio 16 Summaries of Risk 16 Disclosure of Portfolio Holdings 18 GENERAL INFORMATION ABOUT THE FUND 19 Management of the Fund 19 The Investment Adviser – American United Life Insurance Company® 19 The Portfolio Managers 20 The Portfolio Managers Biographies 20 PRICING OF FUND SHARES 20 Net Asset Value 20 PURCHASE AND REDEMPTION OF SHARES 21 ABUSIVE TRADING PRACTICES 22 Late Trading 22 Market Timing 22 TAXATION 22 Classes of Shares – Class O and Advisor Class Shares 23 Distribution and Servicing (12b-1) Plans 23 FINANCIAL HIGHLIGHTS 23 2 INVESTMENT GRADE BOND PORTFOLIO Investment Objective:To provide a high level of current income consistent with prudent investment risk. A secondary investment objective is to provide capital appreciation to the extent consistent with the primary objective. Fees and Expenses of the Portfolio:This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio.The table does not reflect charges and fees associated with a separate account that invests in the Portfolio or any insurance contract for which the Portfolio is an investment option. If included, the fees and expenses shown below would be higher. Annual Portfolio Operating Expenses as of December 31, 2010 Class O Advisor Class (expenses that you pay each year as a percentage of the value of your investment ) Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees 0.00% 0.30% Other Expenses 0.15% 0.15% Total Annual Portfolio Operating Expenses 0.65% 0.95% Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5 percent return each year and that the Portfolio’s operating expenses remain the same.If separate account and/or insurance contract fees and charges were reflected, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Portfolio Share Class 1 Year 3 Years 5 Years 10 Years Investment Grade Bond Class O $ 66 $ $ $ Investment Grade Bond Advisor Class $ 97 $ $ $ Portfolio Turnover: The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual Portfolio operating expenses or in this example, affect the Portfolio’s performance. During the most recent fiscal year, the Portfolio’s turnover rate was 51% of the average value of its portfolio. Principal Investment Strategies: To achieve its objectives, the Portfolio primarily invests in income producing securities such as corporate bonds, U.S. government debt securities, convertible bonds, mortgage and asset backed securities, and preferred stocks.The various income producing securities may or may not be backed by the full faith and credit of the U.S. government. The Portfolio may invest in bonds of any maturity. The average maturity and type of bonds in the Portfolio change based on the Investment Adviser’s view of market conditions and the likelihood of a changein interest rates for the different types of bonds the Portfolio buys. Typically, the Portfolio’s investments will include U.S. Treasuries, Agencies, corporate bonds and high quality mortgage and asset-backed securities. The Investment Adviser believes that having mostly investment grade bonds in the Portfolio generally decreases the risk of losing principal and interest. However, if the Investment Adviser feels that it can take advantage of higher yields offered by bonds that are not investment grade (“junk bonds”), the Portfolio may invest up to 10 percent of its assets in such bonds. Bonds that are not investment grade have a higher risk of losing principal and interest than investment grade bonds. The Portfolio has adopted a policy to invest, under normal circumstances, at least 80 percent of the value of the Portfolio’s assets in investment grade bonds. In addition, the Portfolio may also invest in securities issued by foreign companies and it may invest in derivative instruments. Principal Risks of Investing in the Portfolio: An investment in the Portfolio involves risk, including possible loss of the principal amount invested; therefore, you could lose money by investing in the Portfolio.The Portfolio is subject to the general risk that its investment objective or objectives will not be achieved, or that a portfolio manager will make investment decisions or use strategies that do not accomplish their intended goals. In addition, the principal risks of investing in the Portfolio are: · Credit Risk.The Portfolio’s investments, and particularly investments in convertible securities and fixed income securities, may be affected by the creditworthiness of issuers in which the Portfolio invests.Changes in financial strength, or perceived financial strength, of a company may affect the value of its securities and its ability to make payments of interest and principal and, therefore, impact the value of the Portfolio’s shares if it invests in the company’s securities. Further, investments in junk bonds are subject to credit risk to a greater degree than higher rated, investment grade securities. · Derivatives Risk.The Portfolio’s use of derivative instruments may involve risks different from, or greater than, the risks associated with investing directly in 3 securities or other traditional investments. Derivatives may be subject to market risk, interest rate risk, and credit risk. Certain derivatives may be illiquid, which may reduce the return of the Portfolio if it cannot sell or terminate the derivative instrument at an advantageous time or price. Some derivatives may involve the risk of mispricing or improper valuation, or the risk that changes in the value of the instrument may not correlate well with the underlying asset, rate or index. The Portfolio could lose the entire amount of its investment in a derivative and, in some cases, could lose more than the principal amount invested. Also, suitable derivative instruments may not be available in all circumstances, and there is no assurance that a Portfolio will be able to engage in these transactions to reduce exposure to other risks. · Foreign Investment Risk.The Portfolio may invest in securities issued by foreign companies, which may pose a greater degree of risk. Foreign companies may be subject to disclosure, accounting, auditing and financial reporting standards and practices that are different from those to which U.S. issuers are subject. Accordingly, the Portfolio may not have access to adequate or reliable company information. In addition, political, economic and social developments in foreign countries and fluctuations in currency exchange rates may affect the operations of foreign companies or the value of their securities. Risks posed by investing in the securities of foreign issuers may be particularly acute with respect to issuers located in lesser developed, emerging market countries. · High YieldRisk. High-yield, high-risk bonds (also known as “junk bonds”)have speculative characteristics, including particularly high credit risk. High-yield bonds tend to be less liquid than higher-rated securities. The liquidity of specific issuers or industries within a particular investment category may be diminished or disappear suddenly and without warning. The high-yield bond market can experience sudden and sharp price swings and become illiquid due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, a high profile default or a change in the market's psychology. · Interest Rate Risk.Since the Portfolio invests in fixed income securities, changes in interest rates will affect the value of its investments, generally inversely with changes in interest rates. · Issuer Risk.The value of a security may decline for a number of reasons which directly relate to the general economic or political conditions or to the issuer, such as management performance, financial leverage, operating leverage and reduced demand for the issuer’s goods or services. · Manager Risk. The manager’s selection of securities for the Portfolio may cause the Portfolio to underperform other bond funds or benchmarks. · Market Risk. The Portfolio’s net asset value fluctuates in response to securities market movements. The Portfolio could lose money over short periods due to fluctuation in the Portfolio’s net asset value in response to short-term market movements and over longer periods during market downturns. Securities may decline in value due to factors affecting securities markets generally or particular industries represented in the markets. The value of a security may decline due to general market conditions, economic trends or events that are not specifically related to the issuer of the security or to factors that affect a particular industry or industries. During a general economic downturn in the securities markets, multiple asset classes may be negatively affected. · Mortgage and Asset Backed Securities Risk.Mortgage and asset backed securities may decline in value when defaults on the underlying mortgage or assets occur and may exhibit additional volatility in periods of changing interest rates. · Prepayment Risk/Extension Risk. The Portfolio may invest in fixed income securities that may be paid off sooner than expected because borrowers prepaid or refinanced their obligations. If there is such a prepayment and interest rates are falling, the Portfolio may have to reinvest the unanticipated proceeds at lower interest rates, which may result in a decline in the Portfolio’s income.During periods of rising interest rates, borrowers may pay off their obligations in connection with these securities later than expected, preventing the Portfolio from reinvesting principal proceeds at higher interest rates and resulting in less income than otherwise might be available, as well as increasing the exposure of the Portfolio to further reductions in the securities’ values resulting from increases in interest rates. · Style Risk. If at any time the market does not favor the Portfolio’s investment style, the Portfolio’s gains may not be as big as, or its losses may be bigger than, other funds using different investment styles. An investment in the Portfolio is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Information:The bar chart and tables below provide some indication of the risks of investing in the Investment Grade Bond Portfolio. The bar chart shows changes in the Portfolio’s performance from year to year for the last ten (10) years. Performance numbers shown in the Average Annual Total Returns table demonstrate the average annual total return of the Portfolio as of December 31, 2010, compared to the Barclays Capital U.S. Aggregate Index(a broad market fixed income index) for one (1), five (5), and ten (10) years. Investors cannot directly invest in an index and unlike the Portfolio, an index is unmanaged and does not incur transaction or other expenses.Performance information for the Advisor Class shares prior to March 31, 2003represents performance for the Portfolio’s Class O shares, adjusted to reflect distribution and/or service (12b-1) fees and other expenses paid by the Advisor Class shares. Although Class O and the Advisor Class shares would have similar annual returns (because all the Portfolio’s shares represent interests in the same portfolio of securities), Advisor Class performance would be lower than Class O performance because of the 4 lower expenses paid by Class O shares. The information does not reflect charges and fees associated with a separate account that invests in the Portfolio or any insurance contract for which the Portfolio is an investment option. These charges and fees will reduce returns. The Portfolio’s past performance is not necessarily indicative of how the Portfolio will perform in the future. Annual Returns, Class O Shares (by calendar year 2001-2010) 7.1% 7.9% 4.9% 4.1% 2.1% 3.8% 6.4% -1.0% 15.5% 7.3% Highest/Lowest quarterly results during this time period for the Class O shares were: Highest: 5.9 percent (quarter ended June 30, 2009) Lowest: -2.2 percent (quarter ended June 30, 2004) Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Investment Grade Bond Class O 7.27% 6.27% 5.74% Investment Grade Bond Advisor Class 6.94% 5.95% 5.43% Barclays Capital U.S. Aggregate Index 6.54% 5.80% 5.84% Management Investment Adviser:American United Life Insurance Company® Portfolio Manager:The day-to-day management of the Investment Grade Bond Portfolio is the responsibility of David M. Weisenburger, CFA, Vice President, Marketable Bonds. Mr. Weisenburger has been with the Investment Adviser and has managed the Portfolio since 2007. Purchase and Redemption of Shares: Shares of the Portfolio are offered only for purchase by one or more separate accounts of AUL to serve as an investment allocation option for the contracts (or certificates) and policies issued by AUL. Owners of the contracts (or certificates) and policies do not deal directly with the Portfolio with respect to acquisition, redemption or transfer of shares and should refer to the contract (or certificate)or policy and, if applicable, the prospectus for the separate account for information on allocation of premiums and on transfers of account value. Tax Information:Because the only shareholders of the Portfolio are the separate accounts of AUL, no discussion is included here as to the federal income tax consequences at the shareholder level.The federal income tax consequences of the owners of the variable life insurance policies and variable annuity contracts issued by AUL are described in the prospectus for the relevant contract (or certificate) or policy. Payments to Broker-Dealers and Other Financial Intermediaries: The Portfolio is made available as an investment allocation option for certain variable annuity contracts and variable life insurance policies of AUL.The Portfolio and its distributor or related companies may pay broker-dealers and other intermediaries for the sale of the Portfolio shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment.Ask your salesperson or visit your financial intermediary’s web site for more information. MONEY MARKET PORTFOLIO Investment Objective:To provide current income while preserving assets and maintaining liquidity and investment quality. Fees and Expenses of the Portfolio:This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio.The table does not reflect charges and fees associated with a separate account that invests in the Portfolio or any insurance contract for which the Portfolio is an investment option. If included, the fees and expenses shown below would be higher. 5 Annual Portfolio Operating Expenses as of December 31, 2010 Class O Advisor Class (expenses that you pay each year as a percentage of the value of your investment ) Management Fees 0.40% 0.40% Distribution and/or Service (12b-1) Fees 0.00% 0.30% Other Expenses 0.13% 0.13% Total Annual Portfolio Operating Expenses 0.53% 0.83% Example This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5 percent return each year and that the Portfolio’s operating expenses remain the same.If separate account and/or insurance contract fees and charges were reflected, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Portfolio Share Class 1 Year 3 Years 5 Years 10 Years Money Market Class O $ 54 $ $ $ Money Market Advisor Class $ 85 $ $ $ Principal Investment Strategies:The Portfolio invests in high-quality, short-term money market instruments that the Investment Adviser has determined present minimal credit risk. The Portfolio invests only in money market instruments denominated in U.S. dollars that mature in thirteen (13) months or less from the date of purchase, as calculated under Rule 2a-7 under the Investment Company Act. The Investment Adviser determines whether a money market instrument has the required minimal credit risk under procedures adopted by the Fund’s Board of Directors (“Board”). Examples of money market instruments that may be bought by the Portfolio include: U.S. Government securities, other money market funds, repurchase agreements that mature in seven (7) days or less with Federal Reserve System banks or with dealers in U.S. Government securities, reverse repurchase agreements, certificates of deposit and other obligations of banks or depositories, fixed income securities, commercial paper, and variable floating rate notes and master notes. Principal Risks of Investing in the Portfolio: An investment in the Money Market Portfolio is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although the Portfolio seeks to preserve the value of its investment at $1.00 per share, it is possible to lose principal by investing in the Portfolio.Additional risks are: · Credit Risk.The Portfolio, like all money market portfolios, must invest exclusively in high quality debt securities.Fixed income securities are subject to the risk that the issuer of the security will not repay all or a portion of the principal borrowed and will not make all of the interest payments.If the credit quality of a fixed-income security deteriorates below the two highest credit rating categories after the Portfolio has purchased the security, the Portfolio may be required to dispose of the security. · Interest Rate Risk. Even with the short-term investments made by the Portfolio, there is the risk that changes in interest rates will affect the value of the Portfolio’s investments or cause the Portfolio to pay less interest than is currently available from other money market instruments. Investments in fixed income securities generally will change in value inversely with changes in interest rates. However, fixed income securities with shorter terms to maturity, like those in which the Portfolio invests, typically demonstrate smaller changes in value in response to changes in interest rates than do longer-term securities. · Issuer Risk.The value of a security may decline for a number of reasons which directly relate to the general economic or political conditions or to the issuer, such as management performance, financial leverage, operating leverage and reduced demand for the issuer’s goods or services. Performance Information: The bar chart and tables below provide some indication of the risks of investing in the Money Market Portfolio. The bar chart shows changes in the Portfolio’s performance from year to year for the last ten (10) years. Performance numbers shown in the Average Annual Total Returns table demonstrate the average annual total return of the Portfolio as of December 31, 2010, compared to the return on 90-Day Treasury Bills for one (1), five (5), and ten (10) years. Performance information for the Advisor Class shares prior to March 31, 2003 represents performance for the Portfolio’s Class O shares, adjusted to reflect distribution and/or service (12b-1) fees and other expenses paid by the Advisor Class shares. Although Class O and the Advisor Class shares would have similar annual returns (because all the Portfolio’s shares represent interests in the same portfolio of securities), Advisor Class performance would be lower than Class O performance because of the lower expenses paid by Class O shares. The information does not reflect charges and fees associated with a separate account that invests in the Portfolio or any insurance contract for which the Portfolio is an investment option. These charges and fees will reduce returns. The Portfolio’s past performance is not necessarily indicative of how the Portfolio will perform in the future. 6 Annual Returns, Class O Shares (by calendar year 2001-2010) 3.5% 1.2% 0.6% 0.9% 2.7% 4.6% 4.8% 2.1% 0.1% 0.0% Highest/Lowest quarterly results during this time period for the Class O shares were: Highest:1.2 percent (quarter ended December 31, 2006) Lowest:0 percent (quarter ended December 31, 2009) Average Annual Total Returns (for the periods ended December 31, 2010) One Year Five Years Ten Years Money Market Class O 0.01% 2.31% 2.04% Money Market Advisor Class 0.01% 2.11% 1.79% 90-Day Treasury Bill 0.13% 2.43% 2.38% For the seven (7) day period ended December 31, 2010, the current yield for the Portfolio was0 percent and the effective yield was0percent. Management Investment Adviser:American United Life Insurance Company® Portfolio Manager:The day-to-day management of the Money Market Portfolio is the responsibility of David M. Weisenburger, CFA, Vice President, Marketable Bonds.Mr. Weisenburger has been with the Investment Adviser and has managed the Portfolio since 2007. Purchase and Redemption of Shares: Shares of the Portfolio are offered only for purchase by one or more separate accounts of AUL to serve as an investment allocation option for the contracts (or certificates) and policies issued by AUL. Owners of the contracts (or certificates) and policies do not deal directly with the Portfolio with respect to acquisition, redemption or transfer of shares and should refer to the contract (or certificate)or policy and, if applicable, the prospectus for the separate account for information on allocation of premiums and on transfers of account value. Tax Information:Because the only shareholders of the Portfolio are the separate accounts of AUL, no discussion is included here as to the federal income tax consequences at the shareholder level.The federal income tax consequences of the owners of the variable life insurance policies and variable annuity contracts issued by AUL are described in the prospectus for the relevant contract (or certificate) or policy. The Portfolio is made available as an investment allocation option for certain variable annuity contracts and variable life insurance policies of AUL.The Portfolio and its distributor or related companies may pay broker-dealers and other intermediaries for the sale of the Portfolio shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment.Ask your salesperson or visit your financial intermediary’s web site for more information. SOCIALLY RESPONSIVE PORTFOLIO Investment Objective:Seeks to provide long-term capital appreciation and current investment income as a secondary objective. Fees and Expenses of the Portfolio:This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio.The table does not reflect charges and fees associated with a separate account that invests in the Portfolio or any insurance contract for which the Portfolio is an investment option. If included, the fees and expenses shown below would be higher. Annual Portfolio Operating Expenses as of December 31, 2010 Class O Advisor Class (expenses that you pay each year as a percentage of the value of your investment ) Management Fees 0.70% 0.70% Distribution and/or Service (12b-1) Fees 0.00% 0.30% Other Expenses 2.31% 2.32% Total Annual Portfolio Operating Expenses
